Citation Nr: 1738156	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  10-24 353	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for muscle pain, to include as due to undiagnosed illness.

3.  Entitlement to service connection for hypertension, to include as due to undiagnosed illness.

4.   Entitlement to service connection for restless leg syndrome, to include as due to undiagnosed illness.

5.  Entitlement to service connection for memory loss, to include as due to undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak


INTRODUCTION

The Veteran had active service from October 1980 to July 1994, including service in Southwest Asia from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the undersigned in November 2015.  A transcript of the hearing is of record.

In May 2016, these matters were last before the Board, at which time they were remanded.




FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1980 to July 1994.

2.  On June 27, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a June 2017 written communication the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.




		
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


